DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020; 03/04/2021; 12/29/2021 have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, and 15 and their dependent thereof, the prior of record, specifically Levy et al. (US 2020/0027265), Klein (US 2016/0142876), and Perkins et al. (US 2012/0264374) discloses a computing device of a first participant receiving a communication signal that includes first positioning information of a second participant; determining second positioning information of the second participant based on characteristics of the received communication signal; determining a positioning information difference between the first and second positioning information; determining if the positioning information difference is below a first threshold, above the first threshold and below a second threshold, or above the second threshold.
However, none of the prior art cited alone or in combination provides the motivation to teach  in response to the positioning information difference being below the first threshold, transmitting, by the computing device of the first participant, the first positioning information of the second participant to a third participant; in response to the positioning information difference being above the first threshold and below the second threshold: refining the first positioning information of the second participant; and transmitting the refined first positioning information of the second participant to the third participant; and in response to the positioning information difference being above the second threshold: determining that the received communication signal is a reflection signal and the second participant is out of line-of-sight of the first participant; and transmitting the first positioning information of the second participant to the third participant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648